Ingraham, P. J.
When the evidence is offered to show that the prisoner killed the deceased in self defense, and that he feared the deceased intended to attack him, the rule is that the prisoner must have had reasonable ground for believing the deceased intended to take his life or to do him bodily harm,-and that there was reasonable ground for supposing the danger imminent that such design would be accomplished, although it should afterwards appear that no such design existed—that there was no real danger of its being perpetrated. ■ (See various authorities in Pfomer v. The People, 4 Park. C. R. 558.)
The city judge charged, “If he thinks his life is in imminent peril, he has a right to'act upon that thought and take life; but if he does it, it is at the risk of a jury saying, when all the facts are developed before them, whether he was justified in forming that opinion or not. If you are satisfied from the evidence that the circumstances did not warrant the conclusion that he arrived at, and that he took life, it is no justification, and you have a right to convict. It is not his impressions alone, but the. question is whether those impressions were correct. If they were *348correct, it is a protection. If they were incorrect, then it affords him no immunity or protection.” As I understand the rule, it is not material whether the impressions were correct or not; but the true inquiry is whether the prisoner had reasonable grounds to suppose he was in danger,' and, if such grounds existed, whether the danger was imminent, or whether he could have avoided the danger by departing. It did not permit a jury to convict if they should find he was not justified in forming such an opinion; nor if they were satisfied that the circumstances did not warrant the conclusion; nor if the impressions which the prisoner formed were incorrect. Their ■ attention should have been directed to the inquiry whether the prisoner had any reasonable grounds for forming such an opinion. If he had, then whether the prisoner was justified in forming such an opinion, and whether the impressions formed were correct, would be immaterial.
I cannot avoid the conclusion that the latter part of these instructions may have led the jury to suppose'if the opinion or impressions formed by the prisoner were wrong, and that he was not in reality in danger of some great bodily injury, that his impressions would afford him no protection.
The question of justification in forming such opinions is not properly for the jury; but the true question is whether there were reasonable grounds for thinking so; whether the conclusion was true or not. If he had no reasonable grounds for forming such an opinion, he was not protected; but if he had such reasonable grounds, then,' although Such impressions were incorrect, he was excused.
It is true that subsequently, when requested to charge in the words of the statute, that if the” jury believed that when the prisoner struck the blow, he had a reasonable ground to apprehend a design to do him some, bodily harm &c., then he was justified in striking the blow, and it was' their duty to acquit, he replied, “ I have charged already *349in that way.” Such a remark, however, can hardly be said to be an instruction to the jury. It is rather an-answer'to counsel, to a request made of the court,and. cannot be considered sufficient to remove the impression which the previous remarks made directly to the jury must have made.
I think the judgment should be reversed, and a new trial ordered,
Leonard, J., concurred.